Citation Nr: 1509083	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include dyslexia.  

2.  Entitlement to service connection for a back condition.

3.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder (previously claimed as a nervous condition).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for erectile dysfunction and incontinence.

6.  Entitlement to service connection for prostate cancer.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel                                                                 


INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) in the U.S. Army Reserve from November 1975 to April 1976 and additional periods of service in the United States Army Reserve and California Army National Guard until 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In July 2013, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the hearing, the appellant submitted additional evidence in support of his claims, along with a waiver of initial consideration by the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an October 1997 rating decision, the RO denied a claim for service connection for a nervous condition.  

2.  Since the October 1997 rating decision, service personnel records in existence but unavailable for consideration in October 1997 have been added to the record, and are relevant to the claim for service connection for an acquired psychiatric disorder (previously claimed as a nervous condition). 


CONCLUSIONS OF LAW

1. The October 1997 rating decision, which denied the appellant's claim for service connection for a nervous condition is the last final disallowance of that claim.  38 U.S.C.A. §§ 5108, 7104 (West 2014).
 
2.  In light of the receipt of additional relevant service department records since the October 1997 rating decision, the issue of entitlement to service connection for an acquired psychiatric disorder is subject to reconsideration.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(c), 3.160(d), 20.200, 20.1103 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is taking favorable action in finding that reconsideration of the claim for service connection for an acquired psychiatric disorder is warranted.  In light of the favorable disposition, further discussion of VA's compliance with the duties to notify and assist is not necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

In an October 1997 rating decision, the RO denied service connection for a nervous condition.  The RO found that a chronic nervous condition was not shown. 

The appellant did not submit a timely notice of disagreement (NOD) to the October 1997 rating decision.  The appellant did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

The appellant filed a claim to reopen service connection for a nervous condition in January 2009.  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record. 
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the Court stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

In support of the petition to reopen, the appellant submitted personnel records, which pertain to the dates and locations of his service in the United States Army Reserve.  It does not appear that these official service department records were in the file in October 1997, when the claim was previously considered by the RO.  

However, 38 C.F.R. § 3.156(c)(1) provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156(c)(3) (2014).
Under the applicable regulations, the addition to the claims file of official service records not previously available requires reconsideration of prior decisions, rather than evaluating claims under a new and material standard.  See 38 C.F.R. 
§ 3.156(c).  Since relevant service records that were in existence but unavailable at the time of the prior final rating decision have been obtained and added to the record, the provisions of 38 C.F.R. § 3.156(c) are for application.  Because the newly received official service department records are relevant to the appellant's claim, the Board find that that there is a sufficient basis under provisions of 38 C.F.R. § 3.156(c) to reconsider the appellant's claim on the merits. 

As provided further below, additional development of the evidence is required, and the claim for service connection for an acquired psychiatric disorder will therefore be remanded for additional development prior to readjudication.   


ORDER

The petition to reconsider the claim of entitlement to service connection for an acquired psychiatric disorder is granted, subject to the further development of this claim on remand.

REMAND

Service treatment records and personnel records

The RO requested the appellant's service treatment records and personnel records from the NPRC in April 1997 and May 2009.  The only record obtained in response to those requests is a copy of the reserve enlistment examination dated in March 1975.  In February 2010, the RO issued a formal finding of unavailability for the appellant's service treatment record and personnel records.  

The Board finds that a remand is warranted in order to contact all agencies that might have possession of the appellant's service treatment records and/or personnel records, including the Army Reserve Personnel Center, Army Human Resources Command and California Army National Guard.  All efforts to obtain the appellant's records should be documented.  If any records are unavailable, a formal finding of unavailability should be issued.


Verification of stressor incidents  

The appellant asserts that he sustained a head injury, back injury and PTSD as a result of incidents he experienced as a military police officer.  

In a July 2009 statement, the appellant indicated that his PTSD is related to an incident at Fort Pickett, Virginia, in which he was dispatched to a crime scene and discovered that a soldier was run over and killed.  He stated that he was not able to fully perform his duties after that incident.  The appellant indicated that this incident occurred in 1984.  

The appellant further noted that he injured his back during training in Sidney, Nebraska.  He stated that the date of the injury was unknown.

In a statement dated in June 2009, the appellant alleged that he sustained a head injury at Fort McCoy, Wisconsin in 1981 while doing riot control.  He stated that he was hit in the head and knocked out and woke up in the reserve medical tent.  The appellant reported that he had flashbacks after that incident.   

In a September 2009 letter, the RO advised the appellant to submit line of duty reports for the incidents and requested that the appellant identify the approximate date of the incidents within 60 days.  The appellant did not respond to the letter.  In January 2010, the RO made a formal finding of a lack of information to verify the appellant's reported stressors. 

As the case is being remanded to attempt to obtain the service treatment records and personnel records, the Board finds that the appellant should be afforded another opportunity to provide information regarding the dates of the stressor events he has reported.  If the appellant provides sufficient information, the AMC/RO should submit the information to the Joint Service Records Research Center (JSRRC) for verification.  

Statement of the Case

A May 2013 rating decision denied service connection for prostate cancer and erectile dysfunction with incontinence.  In June 2013, the appellant submitted a Notice of Disagreement as to those issues.  A Statement of the Case has not been issued.  Therefore the Board is required to remand these issues to the RO for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case concerning the claims of entitlement to service connection for prostate cancer and service connection for erectile dysfunction with incontinence.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issues should they be returned to the Board.  

2.  The AMC/RO should contact the agencies which may have the appellant's service treatment records and personnel records, including the Army Reserve Personnel Center, the Army Human Resources Command and the Adjutant General of California.  All efforts to obtain his service treatment records and personnel records should be documented.  If any records are unavailable, a formal finding of unavailability should be issued and associated with the claims file.

3.  The AMC/ RO should attempt to verify all of the appellant's periods of ACDUTRA and INACDUTRA.  Any attempts to obtain the dates of ACDUTRA and INACDUTRA must be documented in the claims file.

4.  Contact the appellant and request that he provide the approximate dates, within 60 days, of the incidents in which he has alleged that he sustained a head injury, back injuries and PTSD.  The appellant should be advised that JSRRC will generally only research a 60-day time frame, so he should be as specific as possible regarding when the events occurred.  The letter should specifically request the appellant to provide the dates for the following incidents:  

a) being hit in the head during a riot formation at Fort McCoy in 1981;

b) an incident at Fort Picket, Virginia in which a soldier was run over by a tank and killed; 

   c) a back injury during training in Sidney, Nebraska.  

5.  If the AMC/RO is able to corroborate any of the appellant's claimed stressors, he should be scheduled for a VA examination to determine whether an acquired psychiatric disorder, to include PTSD, is related to service.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  The AMC/RO should provide the examiner with a list of any verified stressors.  

The examiner must also offer an opinion, with full supporting rationale, as to whether the appellant has PTSD meeting DSM-IV diagnostic criteria, and, if so, whether it is at least as likely as not that the appellant's PTSD is the result of stressors in service.  

If the examiner determines that the evidence does not support a diagnosis of PTSD, the examiner should list all diagnosed acquired psychiatric disorders and specifically state whether it is at least as likely as not (a 50 percent probability of greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the appellant's service, including any incident of service.

The examiner should provide a detailed rationale for the opinions provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  If the service treatment records and/ or personnel records obtained in response to the requested development provide verification of the appellant's involvement in a riot formation at Fort McCoy in 1981 or any other evidence of a head injury, the appellant should be scheduled for a VA examination to ascertain the nature and etiology of a head injury.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  

The VA examiner should diagnose any current head injury, if present, and state whether a current head injury, to include dyslexia, is at least as likely as not (50 percent or greater likelihood) (i) incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or (iii) is a result of an injury incurred or aggravated during a period or periods of INACDUTRA; or is otherwise related to active service.

The examiner should provide a detailed rationale for the opinions provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

7.  If the service treatment records and/or personnel records obtained in response to the requested development provide verification of a back injury, the appellant should be scheduled for a VA examination to ascertain the nature and etiology of a back disability.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  

The VA examiner should diagnose any current back disability and state whether a current back disability is at least as likely as not (50 percent or greater likelihood) (i) incurred in or aggravated by active service; (ii) is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or (iii) is a result of an injury incurred or aggravated during a period or periods of INACDUTRA; or is otherwise related to active service.

The examiner should provide a detailed rationale for the opinions provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

8.  After completing the above actions and any additional development deemed necessary, readjudicate the claims. If the benefits sought on appeal are not granted to the appellant's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




